Title: To George Washington from Meshech Weare, 3 July 1782
From: Weare, Meshech
To: Washington, George


                  
                     Sir
                     Hampton falls July 3d 1782
                  
                  Since my letter of the 5th of June, which I had the honor to address to your Excellency by Capt Bailey, I have Receivd some further information respecting the Correspondence and Schemes carrying on between Vermont and Canada, by a letter from Moses Dow Esqr. who lives at Haverhill on Connecticutt River, which I take the liberty to inclose to your Excellency, By which it Appears I think beyond a doubt that a Traiterous Correspondence is carried on between some persons in Vermont, and the Brittish officers in Canada, which may prove very injurious to the united States.  The people About Connecticutt River on the Northerly frontier who are well disposed, are thereby in Constant danger of being killd or Captivated and are in great need of present Assistance.  The General Assembly of this State, have Ordered One hundred men to be Rais’d as Soon as may be for their defence—But perhaps a much greater force may be necessary to put a Stop to the Designs of the enemy.  I tho’t it my duty to give your Excellency this information, And forward it by the perticular desire of General Bailey, who has also wrote you on the same Subject, And it is likely has given more perticular information. Mr Johnson’s situation is very critical if he could by Any means be Exchang’d it would greatly Relieve his mind And of which he is Exceeding Sollicitous.  I have the honor to be with every Sentiment of Esteem and Respect Yr Most Obt & Humle Sert
                  
                     M. Weare
                  
                Enclosure
                                    
                     
                        Hond & much Respected Sir
                        Sundy Evening June 16, 1782
                     
                     Since I wrote you by Capt. Bayley Two deserters have come in from Montreal who informed that the Brittish were fortifying Oswego & were making Quebec very strong—That all the prisoners from Vermont were to be sent home immediately—since which time a number have arrived who say that the others are generally coming—some say that they are exchang others that they are on parole—but they generally incline to say but little about Affairs—Five or Six Days since a party of Indians came and took one Abel Davis out of his house about thirty miles to the northward being the farthermost house on Hazen road, pillaged his house & carried him off.
                     Last evening just before dark Capt. Prichard with a party of 8 or 10 made an attack upon Genl Bayleys house, fired two or three Guns, by which one man had his arm broke, in such a manner that tis much feared it will will prove mortal, & two men taken prisoners out of his house & one of his sons was likewise taken at his own house about half a miles from the Generals, on their retreat which immediately gave an alarm to both towns, a party of about 30 men were sent in pursuit of the Enemy 12 or 15 miles but to no purpose.
                     Thomas Johnson was made acquainted with Prichards being in & his designs about two hours before the attack, had just time to give Genl Bayley a hint by which means he made his escape, but had not time to collect any force to oppose them untill it was too late—three or four had just met but were attacked before they were prepared to oppose.  On their retreat the Enemy made prisoners of a number of men in the back part of Newbury & in the town of Corinth who swore allegiance to the King of  & were dismissed.
                     Yesterday morning Prichard sent Levi Sylvester to Mr Johnson & informed him that he wanted to see him accordingly Mr Johnson went into the woods at time & place agreed on & conversed with Prichard & Capt. Breakenridge about one hour—Prichard told him that Genl Haldeman had just received a return from his King—that Vermont was established a Province & That the Indians were not to be suffered to molest the Inhabitants any more—but that all who submitted to the Governmt of Vermont were to be used kindly & to enjoy all their lands & privileges—but that the opposers were to be destroyed as fast as possible—That Doctr Smith & Capt. Sherwood were appointed Commissioners to plan & contrive & Prichard to Execute the same.That Shem Kentfield & Vandike had sworn previous to Kentfields Execution—that this Sylvester was a traitor & a Spy instead of a deserter, as he pretended, & had brought packetts of Correspondence from Canada to tories here—That the intelligence was carried directly to Genl Haldeman & would soon be here—so that it was not safe for Sylvester to tarry here any longer but must go to Canada with him.
                     Prichard further said that Govr Chittenden had received an account that all Newbury but three or four, had voted to make application to New Hampshire to be received & protected, & that Genl Bayley was very active in the matter—& had sent the same by an Express to Genl Halderman & intreated him in the most earnest & pressing manner to send immediately & take Genl Bayley off the Ground as he kept this part of the Country in a tumult & Confusion & unless he was taken away he could not carry his plans in to effect.
                     Johnson earnestly entreated Prichard to forbear taking Genl Bayley at present as it might be a means of his being suspected, taken up & found out—but he said that there was no danger of that Because Col. Bedell said when he was in before that he was not in the least mistrusted.  but yet that if that should be the case, that he would rescue him.
                     That he should leave John Cross at Corinth under the Care of Col. John Taplin—So that if any thing should turn up contrary to his expectation, Cross would return into Canada in three days & give him information—and that he would immediately come with a sufficient force & lay all this Country waste—as he had 150 & as many more as he pleased at his command.
                     Johnson told him that it would not do to destroy this Country as there were so many well disposed to Government & that he must avoid shedding blood—which he promised to do at this time except in his own defence.
                     Prichard told Johnson that he was sorry that Davis was taken, since Sylvester was obliged to go to Canada, he intended to have gone to Davis & engaged him to carry on the correspend in Sylvesters place—That the Indian were sent out after the deserters & went contrary to their orders in taking a prisoner—but that he would send Sylvester to Davis & engage him & send him home immediately.
                     This information of Mr Johnsons may be depended upon as I had it from his own mouth & have it from under his hand & could mention many things more, but have not time.
                     Thus Sr you see our distressing situation, constantly watched by the tories & exposed to their ravages, & unable to help ourselves or render that service to the public which we are daily convinced it stands in much need of at this day for want of a proper strength to check these growing evils which will soon prove intollerable—& all that will not swear their allegiance must quit their habitations or be butchered—and in less than one month we expect to be reduced to the sad alternative.
                     Earnestly entreat your Honors influence in Genl Court, at Congress or with his Excellency the Commander in Chief, that we may be protected & the public Cause supported—Suppose twenty or thirty persons have sworn allegiance to the King at this time & it may not be ten days before a large party may be in & raise the Brittish Standard in our neighbourhood & possibly amongst us.
                     Last Even. Recd an official Acct from Col. Tupper Comd. at Albany of Kentfields & Vandikes depositions—had it been receivd six hours sooner we should been able to have taken Sylvester—but he w entered Prichards party & was the man that broke the man’s arm as within mentioned—& is gone off—It is a great pity that intelligce of such importance should not be forwarded by an Express in the most Expeditious manner.
                     Your honor will please to excuse the blunders, inaccuracy &c. as we are in great tumult, hurry &c. & receive these few broken hints & suffer me with all defference & Esteem to subscribe myself your sincere friend & most humble Servt
                     
                        Moses Dow
                     
                     
                        P.S.  Entreat that such parts of this letter as relates to Mr Johnson Correspondance may be kept the profoundest Secret as his life, Character & fortune are all at hazard upon it.
                     
                     
                  
                  
               